UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
MONIQUE MURRAY, et al.,

                                 Plaintiffs,                               16-cv-8072 (PKC)

                -against-                                                  ORDER


CITY OF NEW YORK,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.:

                Plaintiffs or defendant moved for summary judgment on the claims of 14

plaintiffs. The Court ruled as follows: plaintiffs’ summary judgment motion was denied in its

entirety. The City’s motion was granted to the extent of dismissing all claims asserted by

plaintiff Gloria Brown; dismissing the claim that Ahmed, Bergholz, Clark, Flynn, Jackson and

McNeil were not paid overtime consistent with a nightshift differential; dismissing the claim that

overtime was not timely paid to Ahmed, Clark, Jackson and McNeil; and dismissing the claims

of plaintiffs Ahmed, Bergholz, Clark, Flynn, Jackson and McNeil directed to compensatory time.

                This schedule applies to the claims of the 13 surviving plaintiffs who were not

dismissed at summary judgment:

                1. Plaintiffs’ proposed voir dire, proposed verdict sheet, proposed jury

                     instructions and their motions in limine shall be filed by March 24, 2020, with

                     a copy of the voir dire, verdict sheet and jury instructions delivered in MS

                     Word format. Also, by March 24, 2020, plaintiffs shall deliver to defendant in

                     MS Word format their portion of the proposed Joint Pre-Trial Order.
            2. Defendant’s proposed voir dire, proposed verdict sheet, proposed jury

               instructions, its motions in limine and its responses to plaintiffs’ motions in

               limine shall be filed by April 17, 2020, with a copy of the voir dire, verdict

               sheet and jury instructions delivered in MS Word format. Also, by April 17,

               2020, defendant shall deliver in MS Word format to plaintiffs its portion of

               the proposed Joint Pre-Trial Order merged with plaintiffs’ portion.

            3. By May 1, 2020, plaintiff shall file its response to defendant’s motions in

               limine. Also by May 1, 2020, the parties shall file the proposed Joint Pre-

               Trial Order.

            4. The Final Pre-Trial Conference will be held on May 22, 2020, at 2 p.m.

            SO ORDERED.




Dated: New York, New York
       February 21, 2020




                                            -2-
